Duckworth, Chief Justice.
Upon further consideration of this case we hold that it was correctly decided by the Court of Appeals. The paper purporting to be an answer nowhere states that it is the answer of the defendant corporation, nor is the name of the corporation signed thereto, and this is a fatal defect requiring the lower court to strike it on demurrer. Code Ann. § 81-305 (Ga. L. 1946, pp. 761, 774). Therefore, had Kirkland signed it, as Vice President, it would have remained fatally defective, but he did not even sign in such representative capacity. His signature is followed by the words “Vice President,” and these quoted words amount to no more than describing who he is but not in what capacity he signed. It is therefore clearly a paper signed by Kirkland individually, and the judgment of the Court of Appeals must be affirmed.

Judgment affirmed.


All the Justices concur.